DETAILED ACTION 
The office action is in response to the application filled on 8/21/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurano et al. (20020005339).

.
Allowable Subject Matter
7.	Claims 21-25 are allowed.	
8.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 21. The prior art fails to teach “…wherein the electromechanical actuator assembly comprises: an electronic control circuit configured to accept a digital key input from a user; an actuator in communication with the electronic control circuit; and a lock member controlled by the actuator, wherein the actuator is configured to move the lock member in first and second directions between first and second positions relative to a switch handle of the circuit breaker in response to directions from the electronic control circuit, wherein, in the first position, the lock member blocks the switch handle from moving, and wherein, in the second position, the lock member unblocks the switch handle.”

Dependent claims 22-25 are allowable by virtue of their dependency.
9.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if it overcome the claim objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
10.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838